Citation Nr: 1505213	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  12-35 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Whether new and material evidence has been submitted to warrant reopening the claim of service connection for an unspecified lumbar spine disorder.

2. Whether new and material evidence has been submitted to warrant reopening the claim of service connection for an unspecified skin disorder.

3. Whether new and material evidence has been submitted to warrant reopening the claim of service connection for an unspecified right wrist disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to July 1994 and from March 2002 to June 2002.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In February 2012 and June 2013, the RO granted service connection for posttraumatic stress disorder and for a partial laparoscopic hysterectomy, respectively.  See also November 2009 Substantive Appeal (VA Form 9).  Consequently, these issues are no longer on appeal and are not addressed in this decision.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

This matter was last before the Board in March 2013.  The Board remanded the Veteran's service-connection claims for a Travel Board hearing.  See March 2013 Board Decision.

In April 2014, the Veteran testified before the undersigned at a Travel Board hearing.  A transcript of the hearing is the claims file.

The Virtual VA electronic claims processing system contains additional evidence that is pertinent to this appeal.

The issues of entitlement to service connection for unspecified lumbar spine, skin, and right wrist disorders are addressed in the REMAND section of this decision and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. In October 1997, the RO denied the claim of entitlement to service connection for an unspecified lumbar spine disorder; the RO notified the Veteran of its decision and the Veteran  did not file a notice of disagreement (NOD) to appeal.

2. In January 2008, the RO denied the claim of entitlement to service connection for an unspecified skin disorder; the RO notified the Veteran of its decision and the Veteran did not file an NOD to appeal.

3. In November 1995, the RO denied the claim of entitlement to service connection for an unspecified right wrist disorder; the RO notified the Veteran of its decision and the Veteran did not file an NOD to appeal.

4. Evidence received since the RO's October 1997 rating decision is neither cumulative nor redundant and raises a reasonable possibility of substantiating the Veteran's claim of service connection for an unspecified lumbar spine disorder.

5. Evidence received since the RO's January 2008 rating decision is neither cumulative nor redundant and raises a reasonable possibility of substantiating the Veteran's claim of service connection for an unspecified skin disorder.

6. Evidence received since the RO's November 1995 rating decision is neither cumulative nor redundant and raises a reasonable possibility of substantiating the Veteran's claim of service connection for an unspecified right wrist disorder.


CONCLUSIONS OF LAW

1. The October 1997 rating decision denying service connection for an unspecified lumbar spine disorder is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2014).

2. The January 2008 rating decision denying service connection for an unspecified skin disorder is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2014).

3. The November 1995 rating decision denying service connection for an unspecified right wrist disorder is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2014).

4. New and material evidence has been received to reopen the service connection claim for an unspecified lumbar spine disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

5. New and material evidence has been received to reopen the claim of entitlement to service connection for an unspecified skin disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

6. New and material evidence has been received to reopen the claim of entitlement to service connection for an unspecified right wrist disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, sets forth VA's duties to notify and assist claimants in substantiating a claim for VA benefits).  See 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Because the Veteran's service connection claims for an unspecified lumbar spine disorder, skin disorder, and right wrist disorder have been reopened, any error related to the VCAA with respect to the reopening of these claims is harmless.  See id; Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

The RO performed a de facto reopening of the claim of entitlement to service connection for an unspecified lumbar spine disorder by providing a new VA spine examination, see August 2012 VA Examination Report, after the Veteran had submitted her petition to reopen the claim.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (VA's duty to perform full duty to assist is not triggered unless a claim is reopened).

Reopening-Service Connection

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

"New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2014).  To warrant reopening, the new evidence must not be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that the phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence; rather, it provides guidance as to whether submitted evidence meets the new and material requirements.  Id.  The Court emphasized that this standard is a "low threshold" for reopening.  By way of example, the Court explained that if the newly submitted evidence would likely trigger entitlement to a VA medical nexus examination were the claim reopened, the new evidence would raise a reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed unless the evidence is inherently false or untrue or, if the evidence is in the form of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service Connection for an Unspecified Lumbar Spine Disorder

In May 2011, the RO found that new and material evidence was not associated with the claims file and denied the Veteran's claim of service connection for an unspecified lumbar spine disorder.  In October 2012, the RO found that X-ray evidence of osteophytes constituted new and material evidence; it reopened the claim, but denied service connection for an unspecified lumbar spine disorder.  October 2012 Statement of the Case.  The Board finds that reopening is warranted.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

In October 1997, the RO denied the Veteran's claim of entitlement to service connection for an unspecified lumbar spine disorder.  The Veteran did not file an NOD to appeal the decision.  The October 1997 decision is final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103.

The RO denied the Veteran's initial service connection claim for an unspecified lumbar spine disorder because there was no evidence of a current disability and service treatment records (STRs) did not show ongoing back problems in service.  October 1997 RO Rating Decision.

New evidence has been received since the October 1997 rating decision that is material to the Veteran's service claim.  In February 2012, X-ray evidence revealed "small marginal osteophytes . . . in the spine" and a loss of curve with straightening of the spine.  The new evidence raises a reasonable possibility of substantiating the claim in that it suggests that the Veteran has current lumbar spine disorder that might relate to service.

New and material evidence has been submitted to reopen the claim of service connection for an unspecified lumbar spine disorder.  See 38 C.F.R. § 3.156(a).

Service Connection for an Unspecified Skin Disorder

In May 2011, the RO denied the Veteran's claim of entitlement to service connection for an unspecified skin disorder on the merits.  The Board finds that reopening the claim of entitlement to service connection for an unspecified skin disorder is warranted.  See Jackson, 265 F. 3d at 1366.  

In June 1998, the RO denied the Veteran's claim of entitlement to service connection for an unspecified skin disorder.  The Veteran did not appeal the RO's decision.  See June 2009 RO Deferred Rating Decision (clarifying that the Veteran's April 2008 NOD constituted a new claim for Herpes and not an appeal of the June 1998 denial of service connection for a skin disorder).  The June 1998 rating decision is final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103.

The RO denied the Veteran's initial service connection claim for an unspecified skin disorder because the medical evidence did not show a diagnosis for a current skin disorder.  June 1998 Rating Decision.

New evidence has been received since the June 1998 rating decision that is material to the Veteran's claim.  In September 2010, a VA examiner diagnosed the Veteran has having poikiloderma (uneven pigment) as well as actinic keratosis (skin cancer).  The examiner noted that the Veteran's skin disorder was due to sun exposure.   See September 2010 VA Examination Report.  At the April 2014 hearing, the Veteran's neck appeared discolored.  She testified that her skin disorder manifested after she returned from Kuwait in 2002, is constant, and worsens in the summer.  April 2014 Hearing Transcript pp. 4-5.  The new evidence raises a reasonable possibility of substantiating the claim in that it suggests that the Veteran's current skin disorder relates to service.

New and material evidence has been submitted to reopen the claim of service connection for an unspecified skin disorder.  See 38 C.F.R. § 3.156(a).


Service Connection for an Unspecified Right Wrist Disorder

In May 2011, the RO denied the Veteran's claim of service connection for an unspecified right wrist disorder on the merits.  The Board finds that reopening is warranted.  See Jackson, 265 F. 3d at 1366.  

In November 1995, the RO denied the Veteran's claim of entitlement to service connection for an unspecified right wrist disorder.  The Veteran did not file an NOD to appeal the  November 1995 decision.  The RO's November 1995 rating decision is final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103.

The RO denied the Veteran's initial service connection claim for an unspecified right wrist disorder because STRs and VA medical records were negative for a cyst(s) on the right wrist.  November 1995 RO Rating Decision.

New evidence has been received since the November 1995 RO decision that is material to the Veteran's service connection claim.  In December 2012, the Veteran was diagnosed as having a ganglion cyst and in September 2013 she had the cyst removed from her right hand.  December 2012 and September 2013 VAMRs.  At the April 2014 hearing, the Veteran's right wrist appeared swollen from its base to the proximal and there were two bumps on the top of her hand.  April 2014 Hearing Transcript p. 4.  The new evidence raises a reasonable possibility of substantiating the claim in that it suggests that the Veteran has a right wrist disorder that might relate to service.

New and material evidence has been submitted to reopen the claim of service connection for a right wrist disorder.  See 38 C.F.R. § 3.156(a).


ORDER

The claim of service connection for an unspecified lumbar spine disorder is reopened; only to the extent the appeal is granted. 

The claim of service connection for an unspecified skin disorder is reopened; only to the extent the appeal is granted. 

The claim of service connection for an unspecified right wrist disorder is reopened; only to the extent the appeal is granted. 


REMAND

The issues of service connection for unspecified lumbar spine, skin, and right wrist disorders require further development, to include providing new VA examinations.  The case is REMANDED for the following actions:

1. Request that the Veteran identify and secure any relevant private medical records or non-medical records that are not in the claims file.  Associate any records identified by the Veteran with the claims file.  If any records are unavailable, document their unavailability within the claims file and advise the Veteran so that she can submit any copies of the unavailable records in her possession.

2. Obtain any outstanding VA medical records (VAMRs) from April 2011 onwards and associate them with the claims file.

3. After the passage of a reasonable amount of time or upon the Veteran's response, schedule VA examinations with opinions as to whether the Veteran's unspecified lumbar spine disorder, unspecified skin disorder, and unspecified right wrist disorder relate to military service.  The entire claims file, to include a copy of this REMAND, must be provided to the VA examiners, who must note its review.  The following considerations must govern the examinations:

a. The VA examiner must opine as to whether the Veteran's unspecified lumbar spine disorder relates to service.  

i. The examiner must provide a specific diagnosis for the Veteran's lumbar spine disorder.  If diagnosis is not possible, the examiner must explain why he or she cannot diagnose the Veteran's unspecified lumbar spine disorder.

ii. The examiner must opine as to whether the Veteran's lumbar spine disorder constitutes a "chronic disability" for the purposes of presumptive service connection for Persian Gulf Veterans.  Specifically, the examiner must determine whether the Veteran's lumbar spine disorder constitutes 1) an undiagnosed illness OR 2) a medically unexplained (i.e., no conclusive pathophysiology or etiology) multisymptom illness that is defined by a cluster of signs or symptoms (e.g., chronic fatigue syndrome and fibromyalgia).

iii. IF the examiner diagnoses the Veteran's unspecified lumbar spine disorder and/or finds that the disorder has a conclusive pathophysiology or etiology, he or she must clearly opine as to whether the disorder was caused OR AGGRAVAED by service.  The examiner MUST reconcile the conflicting medical evidence regarding the presence of bone spurs on the Veteran's spine.  See February 2012 and July 2012 X-ray studies.

iv. The examiner has an independent responsibility to review the entire record for pertinent evidence.  IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

March 1984, April 1994, and February 1999 Reports of Medical Examination, indicating that the Veteran's spine was normal.

April 1984 service treatment records (STRs), diagnosing low back strain and placing the Veteran on profile (limited lifting and running).

January 1985 STRs, indicating back pain.

February 1987 STRs, noting that the Veteran injured her back in a fall, her spine was tender to palpitation, and that spinal X-rays were normal.

October 1989 STRs, noting low back pain that resulted in a duty limitation-no standing, bending, or lifting.

February 1990 STRs, observing that the Veteran's back is non-tender.

November 1990 STRs, noting that the Veteran sprained her tail bone and finding that diagnostic tests showed no evidence of a spinal fracture, normal sacroiliac joints, and that the coccyx was in a normal position.

August 1991 STRs, noting radiating pain from the Veteran's back to her chest for the last three days.

February and April 1994 STRs, noting back pain and tenderness in the SI joint area.

April 1994 and February 1999 Reports of Medical History, denying any recurrent back pain.

May 1997 Statement, reporting that the Veteran bruised her back in service when she fell on the ice in 1993.

July 1997 VA Examination Report, noting that the Veteran fell and injured her spine in April 1997, experienced pain in her thoracic spine for a period, and has no current back problems.

October 1997 PMRs, reporting back problems.

April 1998 Military Medical Records (MMRs), reporting left lateral back pain for two days after the Veteran fell on the ice.

September 2004 PMRs, reporting low back pain.

April 2007 VAMRs, observing that the Veteran has a full range of motion and ambulates without difficulty.

August 2007 PMRs, finding that recent X-rays of the spine showed "no significant abnormality," but also noting mild facet sclerosis at L4/5 and L5/S1 suggestive of degenerative facet arthrosis.

October 2007 PMRs, reporting constant back pain that increases with menses and has gradually increased in severity and that X-rays of the spine were normal.

January 2010 VAMRs, reporting low back pain but exhibiting full range of motion on physical examination.

September 2011, November 2011, August 2012, and November 2012 PMRs, reporting occasional back pain.

September 2011 MMRs, excluding back problems from a list of current diagnoses and medical problems.

February 2012 VAMRs, reporting low back pain and that X-rays show "small marginal osteophytes . . .  in the spine" and loss of curve with straightening, but observing that the Veteran's range of motion is not limited by pain.

May 2012 PMRs, finding no acute abnormalities of the lumbar spine.  See also October 2012 PMRs.

August 2012 VA Examination Report: diagnosing the Veteran has having intervertebral disc syndrome with bilateral radiculopathy; noting that the Veteran's low back pain began in 1981 and became worse when she slipped on the ice in 1991; associating loss of bowel and bladder control with the back pain and finding that the Veteran has had intervertebral disc syndrome with incapacitating episodes; finding no imaging studies showing arthritis; and opining that that the Veteran's lumbar spine disorder does not relate to service because July 2012 X-rays showed no osteophytes of the lumbar spine.

December 2012 VAMRs, observing movement without difficulty or pain, but noting pain in the midline of the low back and decreased range of motion on physical examination.

April 2013 VAMRs, observing that movement is difficult and occurs with pain, decreased range of motion, and that the low back is tender to palpitation.

September 2013 VAMRS, noting low back pain in problem list

April 2014 Hearing Transcript, testifying that the Veteran injured her back in service, that the record includes contradictory X-ray findings, and that she was told by a VA doctor that she might have scoliosis.

b. The VA examiner must opine as to whether the Veteran's unspecified skin disorder relates to service.  

i. The examiner must provide a specific diagnosis for the Veteran's skin disorder.  If diagnosis is not possible, the examiner must explain why he is she cannot diagnose the Veteran's skin disorder.

ii. The examiner must opine as to whether the Veteran's skin disorder constitutes a "chronic disability" for the purposes of presumptive service connection for Persian Gulf Veterans.  The examiner must determine whether the Veteran's skin disorder constitutes 1) an undiagnosed illness OR 2) a medically unexplained (i.e., no conclusive pathophysiology or etiology) multisymptom illness that is defined by a cluster of signs or symptoms (e.g., chronic fatigue syndrome and fibromyalgia).

iii. IF the examiner diagnoses the Veteran's skin disorder and/or finds that the disorder has a conclusive pathophysiology or etiology, he or she must clearly opine as to whether the diagnosed disorder was caused OR AGGRAVAED by service, to include excessive sun exposure while serving in Kuwait.

iv. The examiner has an independent responsibility to review the entire record for pertinent evidence.  IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

March 1984, April 1994, and February 1999 Reports of Medical Examination, indicating that the Veteran's skin was normal.

December 1987 STRs, presenting with rashes on the upper arms and lesions on the thighs.

November 1989 Report of Medical Examination, noting that the Veteran has eczema.

July 1990 STRs, noting no rash.

July 1992 STRs, presenting with a skin rash and noting that it might have been a reaction to Percocet.

January 1994 STRs, observing mild patches of eczema on both arms.

April 1994 and February 1999 Reports of Medical History, giving no indication of a skin disease in service.

June 2002 STRs, observing changed skin on the Veteran's forearms after her return from Kuwait and that the Veteran "[d]id not have (nor has she ever had) blistering sunlight."

June 2007 VAMRs, stating that upon her return from Al Jaber AFB in Kuwait she "had a red neck" and discoloration on her arms from the elbow toward her hands.

October 2007 PMRs, observing no skin rash on physical examination.

April 2009 VAMRS, noting that the Veteran: was diagnosed as having eczema in 1994 while she was in service; developed an intermittent rash on her neck since her deployment to Kuwait in 2002; has not come into contact with any agents (soap, detergents, animal hair) that might irritate her skin; and has a mild neck rash and eczema on her forearms.

September 2009 VA Examination Report: diagnosing poikiloderma of civatte that had its onset after the Veteran returned from service in Kuwait and actinic keratosis (skin cancer) that had a spontaneous onset; noting a history of severe sensitivity to sunlight (and sunlight avoidance) and a single incident of excessive sun exposure prior to military service; opining that the Veteran's skin disorder is due to dermatitis/eczema with an unclear etiology; opining that the Veteran's skin cancer is due to sun exposure and identifying the Veteran's poikiloderma as "a resultant condition related to" the skin cancer.

January 2010 VAMRs, diagnosing chronic dermatitis/poikiloderma that is stable and advising the Veteran to avoid sun exposure.

April 2011, October 2011, February 2012 VAMRs, noting that the Veteran's skin was normal.

December 2012 VAMRs, noting a rash since the Veteran was deployed in Kuwait.

April 2014 Hearing Transcript, testifying that her current skin rash appeared immediately after she returned from deployment in Kuwait and, although it has fluctuated in severity, has not resolved; revealing a rash on her neck.

c. The VA examiner must opine as to whether the Veteran's unspecified right wrist disorder relates to service.  

i. The examiner must provide a specific diagnosis for the Veteran's right wrist disorder.  If diagnosis is not possible, the examiner must explain why he or she cannot diagnose the Veteran's right wrist disorder to any degree of specificity.

ii. The examiner must opine as to whether the Veteran's right wrist disorder constitutes a "chronic disability" for the purposes of presumptive service connection for Persian Gulf Veterans.  The examiner must determine whether the Veteran's right wrist disorder constitutes 1) an undiagnosed illness OR 2) a medically unexplained (i.e., no conclusive pathophysiology or etiology) multisymptom illness that is defined by a cluster of signs or symptoms (e.g., chronic fatigue syndrome and fibromyalgia).

iii. IF the examiner diagnoses the Veteran's right wrist disorder and/or finds that the disorder has a conclusive pathophysiology or etiology, he or she must clearly opine as to whether the disorder was caused OR AGGRAVAED by service.

iv. The examiner has an independent responsibility to review the entire record for pertinent evidence.  IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

March 1984, April 1994, and February 1999 Reports of Medical Examination, indicating no problems with the Veteran's right wrist.

May 1988 STRs, noting that X-rays of the right wrist joint were unremarkable.

May 1993 STRs, diagnosing the Veteran as having tendonitis in her right hand as a result of clipping hedges.

April 1994 STRs, observing a lump on the right wrist a third of the size of a pea and diagnosing the Veteran with ganglion cysts.

April 1994 and February 1999 Reports of Medical History, mentioning cysts but not necessarily in connection with the right wrist.

July 1995 MMRs, presenting with a right wrist cyst and noting a history of ganglion cysts.

July 1995 VA Examination Report, noting a history of right wrist cysts but observing no right wrist cyst on examination.  See also June 1997 VA Examination Report (finding no cysts on the Veteran's right hand).

August 1999 MMRs, noting the removal of an epidermal inclusion cyst on the Veteran's inner left thigh.

January 2001 MMRs, noting a successful  fibrocystic mastopathy.

August 2001 STRs, noting chronic wrist pain, advising limited use of both wrists, and noting that the Veteran wears an arm/wrist brace.

June 2002 STRs, observing small bumps on both arms and hands after the Veteran's return from Kuwait.

July 2002 STRS, mentioning possible carpal tunnel syndrome.  See August 2001 VAMRs (carpal tunnel syndrome considered as a result of "lots of typing.")

April 2007 VAMRs, finding a ganglion cyst on the Veteran right foot.

December 2012 VAMRs, diagnosing the Veteran as having ganglion cysts.

April 2013 VAMRs, noting that the Veteran had surgery on the middle finger of her right hand in June 2012.

September 2013 VAMRs, noting that the Veteran had a ganglion excision of the right hand and anticipating a full recovery.

April 2014 Hearing Transcript, testifying that she had bumps on her right hand in service, revealing two current bumps on her right hand, and denying being diagnosed as having ganglion cysts.

4. Then, review the medical examination reports to ensure that they adequately respond to the above instructions.  If a report is deficient in this regard, return the case to the appropriate VA examiner for further review and discussion.

5. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issues of entitlement to service connection for an unspecified lumbar spine, skin, and right wrist disorder.  If the benefits sought are not granted, the Veteran and her representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


